VALLEY VIEW V. SUNRISE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-06-218-CV





VALLEY VIEW OIL OPERATIONS, LLC	APPELLANT



V.



SUNRISE OIL, LTD	APPELLEE



------------



FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Valley View Oil Operations, LLC attempts to appeal from a judgment signed by the trial court on March 28, 2006, after a bench trial.  Appellant filed an untimely request for findings of fact and conclusions of law on April 19, 2006, two days after the twenty-day deadline for such a request.  
See
 
Tex. R. Civ. P.
 297.
  An untimely request for findings of fact and conclusions of law does not extend the deadline to file a notice of appeal.  
See 
Tex. R. App. P.
 
26.1(a).  Thus, Appellant’s notice of appeal was due on April 28, 2006, but Appellant did not file the notice until June 19, 2006.  
See 
Tex. R. App. P.
 26.1.

Because Appellant’s notice of appeal appeared untimely, we notified it on July 20, 2006 of our concern that this court may not have jurisdiction over the appeal and requested a response advising the court whether Appellant timely mailed its request for findings of fact and conclusions of law to the trial court clerk.  
See
 
Tex. R. App. P.
 42.3(a).  Appellant responded by stating that it did not mail the request for findings of fact and conclusions of law, but rather hand-delivered them to the trial court clerk on April 19, 2006.

The times for filing a notice of appeal are jurisdictional in this court, and absent a timely filed notice of appeal, we must dismiss the appeal.  
See
 
Tex. R. App. P.
 25.1(b), 26.3; 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997).  Because Appellant’s notice of appeal was not timely filed, we dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a), 43.2(f).
 

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED: August 24, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.